Citation Nr: 0111415	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-09 175	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
June 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by the RO which denied an increased rating for PTSD, rated 50 
percent disabling.


FINDINGS OF FACT

The veteran's service-connected PTSD is productive of no more 
than some occupational and social impairment with reduced 
reliability and productivity due to various symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Marine Corps 
from April 1966 to June 1969.  He had service in Vietnam, 
where he engaged in combat with the enemy.

A marriage certificate shows that the veteran married his 
wife in 1969.

In January 1996, the veteran filed a claim of service 
connection for PTSD.  In a subsequent statement, he reported 
that he was involved in combat and that he was wounded.  He 
stated he saw people in his unit die.  He related that he had 
problems sleeping due to nightmares and had flashbacks.

VA psychiatric evaluation in 1996 revealed a diagnosis of 
PTSD, and records showed recent Vet Center counseling for the 
condition.

The RO, in May 1996, granted service connection for PTSD and 
assigned a 10 percent rating, effective from January 1996.

Additional psychiatric evaluations were submitted.  

In August 1996, the RO increased the veteran's rating for 
PTSD to 30 percent, effective from January 1996.

In September 1997, the Board granted an increased rating for 
PTSD to 50 percent.  The RO effectuated the Board decision in 
October 1997 and assigned a 50 percent rating, effective from 
January 1996.

In August 1998, the veteran filed a claim for an increased 
rating for PTSD.  He stated that he had increased difficulty 
at work.  He claimed he had short-term memory problems and 
that he also had problems with irritability.  He stated his 
PTSD symptoms affected relationships with his supervisor, co-
workers, and his family.

In support of his claim for an increased rating, the veteran 
submitted lay statements, dated in June and July of 1998, 
from his work supervisors and from his wife.  One of his 
supervisors stated that there were times where the veteran 
was unable to complete simple tasks due to lack of 
concentration.  He stated that the veteran's shift in 
attention span and apparent fatigue were a source of 
conflicts between him and his co-workers.  He reported that 
the veteran would become irritable and short-tempered with 
others, including his supervisors.  Another supervisor stated 
that the veteran was well regarded among his peers and 
management as a result of the job he did on a daily basis.  
He noted that there were occasions during his shift where his 
mind would wander and he would have trouble focusing.  The 
veteran's wife indicated that his sleep disturbance had 
worsened.  She reported that he had nightmares and bouts of 
anger.

Outpatient treatment reports from 1998 to 1999 show the 
veteran had routine appointments every few months during 
which he received treatment for PTSD symptoms.  The contents 
of the reports are pretty much the same.  He received 
prescribed medication for the condition.  His primary 
complaint involved having problems sleeping due to 
nightmares.  Mental status examination revealed the veteran 
was casually dressed.  His speech was short and directed.  
His eye contact was good.  His mood was even and his affect 
was constricted.  He was alert and oriented.  He denied 
homicidal or suicidal ideation, intent, or plan.  The 
diagnoses were PTSD with insomnia and depression.  He was 
assigned a Global Assessment of Functioning (GAF) score of 
45.

On VA examination in December 1999, the veteran reported he 
had nightmares which caused him to have interrupted sleep.  
He stated he had intrusive memories of Vietnam and that he 
also had a startle response.  He related he had problems 
getting along with his family and co-workers.  He stated he 
had difficulty with his temper and with irritability.  He 
reported he had never needed inpatient treatment.  He related 
he took medication for his symptoms.  He reported he had 
worked for the same company for 20 years.  The file shows he 
worked as a machine operator for a metal and can company.  
The veteran stated his job made allowances for him, and that 
if it was not for their strong union he would probably have 
been let go.  He stated he had not been in any fights, but 
that he had difficulty working with other people.  He stated 
he was usually assigned to work by himself.  When he was not 
at work, he spent his time at home.  He said he did not have 
any friends who he went out with, but he reported he would 
occasionally take his grandson fishing and would visit 
relatives.

Mental status examination revealed the veteran was friendly 
and cooperative.  He was not hostile or belligerent.  He was 
oriented and alert.  He was neatly groomed and dressed.  His 
answers were goal directed and he was not tangential.  He had 
no pressured speech, flight of ideas, or loose associations.  
He had no hallucinations, delusions, paranoia, or ideas of 
reference.  He had depression and anxiety.  He showed some 
startle reaction.  The diagnosis was PTSD.  His GAF score was 
45.

In an April 2000 substantive appeal, the veteran stated that 
his PTSD symptoms warranted a 70 percent rating, as he had 
deficiencies at work and with his family.  He also stated he 
had problems with stress and his judgment.

II.  Analysis

Initially, it is noted that the Board is satisfied that all 
relevant evidence has been properly developed with respect to 
the veteran's claim for an increase in a 50 percent rating 
for PTSD.  No further VA assistance is required to comply 
with the duty to assist.  Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000), including 
new 38 U.S.C.A. § 5103A.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The veteran contends that his service-connected PTSD is more 
disabling than is reflected by his 50 percent rating.  
However, a review of the evidence of record fails to 
substantiate entitlement to an increased rating. 

Outpatient treatment reports from 1998 and 1999, and a 1999 
VA examination, show that the veteran's principal complaint 
is that he has nightmares which interrupt his sleep.  
Additional complaints consisted of intrusive memories of 
Vietnam, startle response, problems with his temper, and 
irritability.

With respect to the veteran's industrial impairment, the 
claims file shows that he has worked for the same company for 
some 20 years.  He has submitted a statement from one of his 
supervisors to the effect that at times he was unable to 
complete simple tasks due to a lack of concentration.  The 
supervisor also stated that the veteran would become 
irritable and short-tempered with others.  Another one of the 
veteran's supervisors stated that the veteran was well 
regarded among his peers and management for the job he did on 
a daily basis.  The supervisor, however, acknowledged that 
there were times when the veteran's mind would wander and he 
would have trouble focusing.  

VA examination and outpatient treatment reports dated in 1998 
and 1999 show that the veteran was routinely assigned a GAF 
score of 45.  Under DSM-IV, a GAF score of 41 to 50 is meant 
to indicate serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  It is difficult to 
understand how examiners arrived at a GAF score of 45, as 
described in DSM-IV, given that only lesser signs and 
symptoms are described in the clinical records, and in view 
of  the veteran's actual occupational and social 
circumstances as described in the records (e.g., steady work 
for many years and a long-term marriage).  In any event, an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

The Board recognizes that the veteran has some occupational 
impairment as a result of his PTSD symptoms, but at least 
some impairment is required for even a compensable rating.  
The record demonstrates that he is able to perform his job 
with little interruptions.  There is no evidence showing that 
he is required to miss days from work as a result of PTSD 
symptoms.  The record merely shows that at times the veteran 
is allowed to take breaks until he is able to function again.  
The Board notes that the veteran has been able to remain at 
the same job for some 20 years.  Given the foregoing, it does 
not appear that the veteran's PTSD symptoms are of a 
magnitude to cause more than some occupational impairment 
with reduced reliability and productivity (50 percent 
criteria).  

As to the veteran's social impairment, the Board notes the 
veteran's assertions that he has problems getting along with 
his co-workers and his family.  There is evidence to the 
effect that he becomes angry and short-tempered with co-
workers and his supervisors.  However, despite some 
difficulties the veteran may have with dealing with others, 
the record demonstrates that he is able to maintain a social 
relationship with others.  He has been married to the same 
woman for over 30 years.  He is able to spend time visiting 
other family members and with his grandson fishing.  His 
social impairment is not of a magnitude to cause more than 
some occupational impairment with reduced reliability and 
productivity (50 percent criteria).  Even assuming that the 
veteran's social impairment from his PTSD was worse, his 
social impairment is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.126.

For the most part, recent mental status examinations have 
been negative except for some indication of depression, 
anxiety, and startle response.  Examinations show the veteran 
was neatly groomed.  He was oriented and alert.  He had good 
eye contact.  His mood was even.  His speech was short and 
goal directed.  His speech was not pressured.  He was not 
tangential.  He had no flight of ideas, loose associations, 
hallucinations, delusions, or paranoia.  He was not homicidal 
or suicidal.  The Board observes that the mental status 
examination findings reflect very few symptoms listed in the 
criteria for the next higher rating of 70 percent, and for 
that matter only some of the symptoms listed for the current 
50 percent rating.

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the veteran's PTSD produces 
no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for PTSD is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 




